EXHIBIT 10.60 CONFIDENTIAL TREATMENT REQUESTED CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION Execution copy Photovoltaic Equipment Master Supply Agreement This Photovoltaic Equipment Master Supply Agreement (together with all exhibits, schedules, purchase orders, and annexes hereto, the “Agreement”) is made and entered into as of November 21st, 2008 (the “Effective Date”) by and between SUNPOWER GMBH (“SunPower”), a company incorporated under the laws of Germany, with registered office in Frankfurt, Wiesentrasse 5, herein represented by Mr. Jörn Jürgens in his capacity as sole Geschäftsführer and CITY SOLAR Kraftwerke AG (“City Solar”), a company incorporated under the laws of Germany, with registered office in 55543 Bad Kreuznach, Bosenheimer Straße 286, herein represented by Mr. Steffen Kammler in his capacity as Vorstand. RECITALS WHEREAS, SunPower is engaged in the business of manufacturing, importing and selling photovoltaic modules and balance of system equipment; WHEREAS, City Solar is interested in the business of designing, constructing and installing solar electric systems utilizing SunPower photovoltaic modules and related equipment in countries other than United States of America , Canada or in breach of obligations undertaken under Section 25 of this Agreement; and WHEREAS, SunPower desires to sell to City Solar, and City Solar desires to purchase from SunPower, photovoltaic modules and related equipment on the terms and conditions set forth herein. NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the parties agree as follows: AGREEMENT 1.Product Sales and Purchase. Firm Commitment Quantities. 1.1 The description and specifications for the photovoltaic modules to be sold and purchased under this Agreement are set forth on Schedule 1 (the “Solar Panels”). The description and specifications for the balance of system equipment to be sold and purchased under this Agreement are set forth on Schedule 1 (the “BOS Equipment” and, together with the Solar Panels, the “Products”). SunPower guaranties and warrants conformity of the Products with the aforementioned descriptions and qualifications. 1.2 SunPower may from time to time modify the Products, subject to compliance with the Product Change Procedures set forth in Schedule 6. 1.3 No later than within the first five (5) working days of each calendar month, City Solar shall issue a purchase order for the following fourth month (Example: Purchase Order issued on or before January 5 for the purchase and delivery of Products in April, etc.) in the form attached as Schedule 2 (the “Purchase Order”). Along with each Purchase Order, City Solar will submit a rolling forecast for the remaining months of a giving calendar year. (as specified in Schedule 1 Section
